Citation Nr: 1503826	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-48 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2014 the Board remanded the matter for a VA examination and opinion, which was completed in October 2014.  No further development is needed.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's seizures, which first manifested more than 20 years after service, is related to any incident of service.


CONCLUSION OF LAW

A seizure disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in November 2008 and April 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  In addition, he was accorded a VA neurological examination.  The Board has reviewed the ensuing report and opinions and finds that they are adequate because the examiner conducted a personal examination of the Veteran and considered the Veteran's subjective complaints; reviewed the claims file and discussed the Veteran's medical history; and explained how the evidence supported the opinions.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was also afforded an opportunity for a Board hearing, which he initially accepted, but then cancelled.  He has not indicated there are any additional records that VA should seek to obtain regarding the issue resolved in this decision.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

The Veteran seeks service connection for a seizure disorder.  Post-service medical records dated in April and May 2006 confirm that he was having seizures.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and epilepsy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analyses

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Military hospital records dated in 1982 confirm that the Veteran was treated for loss of consciousness with concomitant head trauma on two separate occasions during service.  It is unclear whether the Veteran first lost consciousness and then struck his head on falling, or whether a blow to the head preceded the loss of consciousness, but the Veteran was admitted for 24 hour head injury observation on December 22, 1982, and again on December 25, 1982.  However, apart from these two events that occurred in the span of one week there is no other evidence of loss of consciousness during service; so there was no chronicity during service.  Indeed, the Veteran successfully completed two more years of active duty service; until the expiration of his term of service in 1984; and there is no allegation or evidence of any other loss of consciousness until 2006.  Moreover, he was not diagnosed with seizures or epilepsy during service; and on review of the evidence in 2014 a VA neurology examiner determined that the Veteran was not having seizures during service.  Service connection on a direct basis under 38 C.F.R. § 3.303(a) or under the presumptive provisions of 38 C.F.R. § 3.307(a), 3.309(a) is therefore not warranted.

As for service connection under 38 C.F.R. § 3.303(d), VA medical records dated in May 2006 reflect that the Veteran began having seizures during an April 2006 hospitalization for hypotension after his "bz" and psychotropic medications were discontinued.  This lapse in time after service does not favor the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.)  Additionally, according to the October 2014 VA neurology examiner, the  Veteran's post-service seizures were due to benzodiazepine withdrawal and were not epileptiform.  He further indicated that there was "no event or incident during service that could have predisposed to, precipitated or provoked a benzodiazepine-withdrawal seizure;" and the Board finds this evidence, which is not opposed by any other medical opinion evidence, to be compelling.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  At this point the weight of the evidence is decidedly against the claim.

To the extent that the Veteran himself suggests that his seizures began during or may be related to his service, the question of a potential relationship between his in-service head injury with loss of consciousness and his post-service seizure activity more than 20 years later is a medical question that is complex in nature, so any inference, that is, opinion, as to causation must come from one with medical expertise, or have some medical foundation.  Accordingly, the Veteran's lay opinion that his post-service seizures may be related to his experiences in service is little more than conjecture and accorded no probative weight.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  He also has presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1); so the record is without any competent medical evidence in support of the claim.  

Moreover, the Veteran's contention is flatly rejected by a VA neurologist; who advises that the Veteran's seizures were "benzodiazepine-withdrawal seizures"; and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment)  

The weight of the evidence is consequently against the claim.  Service connection for a seizure disorder/blackouts must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a seizure disorder/blackouts is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


